USCA4 Appeal: 20-2018      Doc: 35         Filed: 09/01/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-2018


        EMMANUEL NGINYU NGWANG NJOKA,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: August 24, 2022                                   Decided: September 1, 2022


        Before MOTZ and DIAZ, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Petition granted in part, denied in part, and remanded by unpublished per curiam opinion.


        ON BRIEF: Rajan O. Dhungana, FEDERAL PRACTICE GROUP, Washington, D.C.,
        for Petitioner. Brian Boynton, Acting Assistant Attorney General, Anthony P. Nicastro,
        Assistant Director, Sabatino F. Leo, Assistant Director, Office of Immigration Litigation,
        Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-2018      Doc: 35          Filed: 09/01/2022     Pg: 2 of 4




        PER CURIAM:

               Emmanuel Nginyu Ngwang Njoka, a native and citizen of Cameroon, petitions for

        review of an order of the Board of Immigration Appeals (“Board”) dismissing Njoka’s

        appeal from the Immigration Judge’s (“IJ”) decision denying his applications for asylum,

        withholding of removal, and protection under the Convention Against Torture (“CAT”).

        For the reasons explained below, we grant in part and deny in part the petition for review,

        and we remand to the Board for further proceedings.

               We begin with the recognition that the Board erroneously applied the law of the

        Fifth Circuit in assessing Njoka’s applications for relief. The Board apparently assumed

        that venue for Njoka’s petition for review would be proper in the Fifth Circuit. But we

        recently held that the venue statute applicable to petitions for review filed in immigration

        proceedings, 8 U.S.C. § 1252(b)(2), contemplates only where the IJ was located when the

        proceedings were completed. Herrera-Alcala v. Garland, 39 F.4th 233, 243 (4th Cir.

        2022). And because the IJ in Njoka’s case was in Falls Church, Virginia, when he

        completed the proceedings, venue for the petition for review was and is proper in this

        circuit. Id. Accordingly, we are satisfied that the Board should have applied Fourth Circuit

        law to Njoka’s claims. See Borovsky v. Holder, 612 F.3d 917, 920 (7th Cir. 2010)

        (concluding that Board should not have applied Eighth Circuit law when venue was proper

        in Seventh Circuit); Llapa-Sinchi v. Mukasey, 520 F.3d 897, 901 (8th Cir. 2008)

        (explaining that law of circuit in which venue lies is applicable).

               Notwithstanding, we have reviewed the Board’s rejection of Njoka’s asylum and

        withholding of removal claims under the law of this circuit and conclude that the Board’s

                                                      2
USCA4 Appeal: 20-2018      Doc: 35         Filed: 09/01/2022     Pg: 3 of 4




        decision on those claims is legally sound and supported by substantial evidence. See

        Herrera-Alcala, 39 F.4th at 242, 244-53 (stating standard of review and denying petition

        for review under this circuit’s law despite Board’s application of Fifth Circuit law). In

        particular, we emphasize that substantial evidence supports the Board’s affirmance of the

        IJ’s adverse credibility finding. See id. at 251 (affirming adverse credibility finding

        supported by substantial evidence). The Board also did not err in ruling that Njoka had not

        established his entitlement to asylum and withholding of removal “through evidence

        independent of his own testimony.” Hui Pan v. Holder, 737 F.3d 921, 930 (4th Cir. 2013).

        Accordingly, we deny the petition for review as to Njoka’s asylum and withholding of

        removal applications.

               On the other hand, we conclude that the Board erred in affirming the IJ’s denial of

        CAT protection. The Board’s sole justification for that affirmance was the adverse

        credibility finding. The Board suggested that, under Fifth Circuit precedent, an adverse

        credibility finding defeats a claim for CAT protection. See Ghotra v. Whitaker, 912 F.3d

        284, 289 (5th Cir. 2019). But under the law of this circuit, an adverse credibility finding

        is “not determinative” of a claim for CAT protection. 1 Ibarra Chevez v. Garland, 31 F.4th

        279, 288 (4th Cir. 2022); see Camara v. Ashcroft, 378 F.3d 361, 371 (4th Cir. 2004)

        (“Because there is no subjective component for granting relief under the CAT, the adverse



               1
                 After the Board decided Njoka’s appeal, the Fifth Circuit clarified that an adverse
        credibility finding does not necessarily defeat a claim for CAT protection. Arulnanthy v.
        Garland, 17 F.4th 586, 597-98 (5th Cir. 2021). So the Board’s reasoning in Njoka’s case
        also conflicts with Fifth Circuit precedent.

                                                     3
USCA4 Appeal: 20-2018      Doc: 35         Filed: 09/01/2022     Pg: 4 of 4




        credibility determination on which the IJ relied to deny [the petitioner’s] asylum claim

        would not necessarily defeat her CAT claim.”). The Board was thus obliged to also

        consider Njoka’s independent evidence in the context of his claim for CAT protection. 2

        See Camara, 378 F.3d at 371-72. Because the Board did not fulfill that duty, we will grant

        the petition for review in part and remand for the Board to do so.

               Accordingly, we deny the petition for review as to Njoka’s asylum and withholding

        of removal claims and grant the petition for review as to his claim for CAT protection. We

        remand to the Board for further proceedings consistent with this opinion. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                         PETITION GRANTED IN
                                                                        PART, DENIED IN PART,
                                                                              AND REMANDED




               2
                Insofar as the IJ considered Njoka’s independent evidence in assessing his claim
        for CAT protection, the Board did not adopt that aspect of the IJ’s decision. See Herrera-
        Alcala, 39 F.4th at 244 (“Though we review the opinions of both the [IJ] and Board, we
        consider the [IJ’s] decision only to the extent the Board’s decision adopted it or
        incorporated it.”).

                                                     4